 1 SHOOK HARDY & BACON L.L.P.
   MICHAEL F. HEALY, State Bar No. 95098
 2 mfhealy@shb.com
   EMILY M. WEISSENBERGER, State Bar No. 248898
 3 eweissenberger@shb.com
   ALEXANDER A. GUNEY, State Bar No. 308192
 4 aguney@shb.com
   One Montgomery Tower, Suite 2700
 5 San Francisco, CA 94104-2834
   Telephone: 415.544.1900
 6 Facsimile: 415.391.0281

 7 Attorneys for Defendants
   HOFFMANN-LA ROCHE INC. [erroneously sued
 8 as F. Hoffmann-La Roche, Inc.] and
   GENENTECH, INC.
 9
                              UNITED STATES DISTRICT COURT
10
                            NORTHERN DISTRICT OF CALIFORNIA
11

12
   ANDREW SHEETS, an individual,           Case No. 3:18-cv-04565-JST
13 KRISTINE SHEETS, an individual,
                                           The Hon. Jon S. Tigar
14                Plaintiffs,
                                           JOINT STIPULATION TO (1) RESET
15           v.                            HEARING DATES FOR MOTION TO
                                           REMAND [ECF 10] AND MOTION TO
16 F. HOFFMAN-LA ROCHE LTD; F.             DISMISS [ECF 26]; AND (2) REVISE
   HOFFMAN-LA ROCHE, INC.;                 BRIEFING SCHEDULE PURSUANT TO
17 GENENTECH, INC.; and DOES 1-100,,       FED. R. CIV. P. 6(b) AND CIVIL LOCAL
                                           RULE 6-1(b)
18                Defendants.
                                           [Removal from Superior Court of the State of
19                                         California, County of Sonoma, Case No. SCV-
                                           262710]
20
                                           Action Filed: June 28, 2018
21

22

23

24

25

26

27

28

                                                                   Case No. 3:18-cv-04565-JST
     418790 v1
 1           I.     MOTION TO REMAND
 2           WHEREAS, Plaintiffs Andrew Sheets and Kristie Sheets (“Plaintiffs”) timely filed a Notice

 3 of Motion and Motion to Remand the Case Back to State Court (“Motion to Remand”) pursuant to

 4 28 U.S.C. § 1447(c) on August 27, 2018 [ECF 10], with a hearing on the Motion to Remand initially

 5 set for October 16, 2018;

 6           WHEREAS, Defendants Hoffmann-La Roche Inc. and Genentech, Inc. (“Removing

 7 Defendants,” and together with the Plaintiffs, the “Parties”) timely filed an opposition to the Motion

 8 to Remand on September 25, 2018 [ECF 17];

 9           WHEREAS, Plaintiffs reply brief in support of the Motion to Remand is currently due on

10 October 25, 2018 pursuant to a previous joint stipulation and order [ECF 24 & 25];

11           WHEREAS, the Motion to Remand is currently set to be heard November 8, 2018 pursuant

12 to a previous joint stipulation and order [ECF 24 & 25];

13           II.    MOTION TO DISMISS
14           WHEREAS, Removing Defendants timely filed a Notice of Motion and Motion to Dismiss
15 and Strike (“Motion to Dismiss”) on October 9, 2018 [ECF 26], with a hearing on the Motion to

16 Dismiss set for December 13, 2018;

17           WHEREAS, Plaintiffs’ opposition to the Motion to Dismiss is currently due on October 23,
18 2018 pursuant to Civil L.R. 7-3(a);

19           WHEREAS, the Removing Defendants reply brief in support of the Motion to Dismiss is

20 currently due on October 30, 2018 pursuant to Civil L.R. 7-3(c);

21           III.   AUTHORITY
22           WHEREAS, Federal Rule of Civil Procedure Rule 6(b) provides that “[w]hen an act may or

23 must be done within a specified time, the court may, for good cause, extend the time . . . if a request

24 is made, before the original time … expires”;

25           WHEREAS, Civil L.R. 6-1(b) provides that the Removing Defendants and Plaintiffs may

26 file a “request for a Court order enlarging… time…by written stipulation” where such extension

27 would alter a deadline already fixed by the Court;

28 ///

                                                      2                          Case No. 3:18-cv-04565-JST
     418790 v1
 1           WHEREAS, the Moving Defendants schedule conflicts with the Motion to Remand hearing,

 2 currently set for November 8, 2018;

 3           WHEREAS, the Parties agree that it will be in their and the Court’s best interest to

 4 consolidate hearings on the Motion to Remand and the Motion to Dismiss on the same day;

 5           WHEREAS, the Parties are both available on December 6, 2018 for hearings on the Motion

 6 to Remand and Motion to Dismiss, and the Court appears to be available December 6, 2018 based

 7 on a review of the Court’s online calendar;

 8           WHEREAS, the Parties agree to revise the briefing schedule according to the proposed new

 9 hearing date for the Motion to Remand and Motion to Dismiss;

10           WHEREAS, the Parties hereby jointly agree and stipulate to modify the current briefing

11 schedule as follows:

12                                            Current Deadline                     New Deadline
13          Motion to Remand
14    Plaintiffs’ Reply                 October 25, 2018                  November 8, 2018
15    Hearing                           November 8, 2018                  December 6, 2018
16          Motion to Dismiss
17    Plaintiffs’ Opposition            October 23, 2018                  November 8, 2018
18    Removing Defendants’ Reply        October 30, 2018                  November 22, 2018
19    Hearing                           December 13, 2018                 December 6, 2018
20

21           WHEREAS, with respect to the deadlines extended herein, each Party to this Joint
22 Stipulation agrees not to assert against any other Party to this Joint Stipulation any defense based

23 on the failure to meet an original deadline prescribed by Federal rule or statute, so long as the Parties

24 timely file the applicable motion or pleading within the deadlines prescribed herein;

25           WHEREAS, this stipulation is not intended to operate as an admission of any factual
26 allegation or legal conclusion and is submitted subject to and without waiver of any rights, defenses,

27 affirmative defenses, or objections, including without limitation, those related to personal

28 jurisdiction, service of process, or statute of limitations.

                                                       3                          Case No. 3:18-cv-04565-JST
     418790 v1
 1                                               STIPULATION
 2           NOW, THEREFORE, pursuant to Federal Rule Civil Procedure Rule 6(b) and Civil L.R.
 3 6-1(b), the Parties hereby agree and stipulate, and request the Court revise the current briefing and

 4 hearing schedule for Plaintiffs’ Motion to Remand and the Removing Defendants’ Motion to

 5 Dismiss, as follows:

 6                                              Motion to Remand
 7                     Plaintiffs’ Reply                   November 8, 2018
 8                     Hearing                             December 6, 2018 at 2:00pm
 9                                              Motion to Dismiss
10                     Plaintiffs’ Opposition              November 8, 2018
11                     Removing Defendants’ Reply          November 22, 2018
12                     Hearing                             December 6, 2018 at 2:00pm
13

14           The Parties additionally reserve all rights to seek further extensions as necessary.
15           IT IS SO STIPULATED.
16 Dated: October 12, 2018

17                                                     /s/ Jesse Max Creed
                                                       Peter L. Kaufman, Esq.
18                                                     Jesse Max Creed, Esq.
                                                       Attorneys for Plaintiffs
19                                                     Andrews Sheets and Kristie Sheets
20

21
     Dated: October 12, 2018
22
                                                       /s/ Alexander A. Guney
23                                                     Michael F. Healy, Esq.
                                                       Emily M. Weissenberger, Esq.
24                                                     Alexander A. Guney, Esq.
                                                       Attorneys for Defendants
25                                                     Hoffmann-La Roche Inc. and
                                                       Genentech, Inc.
26

27

28

                                                       4                          Case No. 3:18-cv-04565-JST
     418790 v1
 1
                                            [PROPOSED] ORDER
 2
             PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3

 4

 5
                    17 2018
     Dated: October ___,
 6

 7                                                       JUDGE TIGAR

 8

 9
                                     ATTESTATION OF SIGNATURE
10
             Pursuant to Civil L.R. 5-1(i), the undersigned hereby attests that concurrence in the filing of
11
     this document has been obtained from all signatories hereto.
12

13
     Dated: October 12, 2018
14
                                                      /s/ Alexander Guney
15                                                               Alexander Guney
16

17

18

19

20

21

22

23

24

25

26

27

28

                                     JOINT STIPULATION TO EXTEND TIME
                                           CASE NO. 18-cv-04565-JST
     418790 V1
